DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 06/23/22 have been fully considered but they are not persuasive.
With respect to the 103 rejection, the applicant argues:

    PNG
    media_image1.png
    676
    537
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    303
    527
    media_image2.png
    Greyscale

This argument is not persuasive because the applicant’s arguments apply a narrow interpretation to a broad claim, while only addressing Brady, as opposed to Arsenault et al in view of Brady et al.
The applicant is correct that Brady et al does not explicitly disclose a surveying instrument. However, Brady et al was not cited to disclose a surveying instrument. The primary reference of Arsenault et al discloses the surveying instrument. At a very high level, the claimed invention discloses a specific data task queuing method, as applied to the general technological context of surveying instruments. Arsenault et al teaches the general technological context of surveying, as well as basic data task queuing. For example, paragraph 0039 of Arsenault et al states, “Preferably, the system queues up the different objects/features for staking in the most efficient order or in an order predetermined by the operator. This is preferably managed by an integral module of the CAD module which administers the queued up objects …” However, Arsenault et al did not give further detail about its queuing system, so the Examiner cited Brady et al. 
The fact that Brady et al discloses a multi-nodal system does not negate its data task queuing teachings. One of ordinary skill in the art would recognize that it is not necessary for Brady et al to specifically teach surveying or control of a surveying instrument. Arsenault et al teaches surveying, control of a surveying instrument, and general data queuing. Brady et al is applied to replace the general data queuing of Arsenault et al with more specific data queuing teachings. The claimed invention is obvious not just in terms of Arsenault et al or Brady et al in a vacuum. Rather, the claimed invention is obvious in view of the combination of Arsenault et al in view of Brady et al.
As such, the rejection below is maintained. 

Drawings
The drawings filed on 06/23/22 are accepted.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arsenault et al (US PgPub 20050125770) in view of Brady et al (US Pat 5940612).

With respect to claim 1, Arsenault et al discloses:
A method of controlling a surveying instrument (Abstract states, “A method of using a computer to control a survey measurement device”) operable to perform different types of data collection tasks (paragraph 0032 states, “The method terminates when no further features require measurement, and data relating to all desired features has been collected …”), wherein at least one of the different types of data collection tasks includes measuring a distance and/or a direction to a target (paragraph 0033 states, “In the two dimensional example illustrated by FIG. 1, the position of the feature is determined by the distance recorded …”; see also electronic distance measurement device in paragraph 0002 and distance teachings of paragraph 0023)
controlling the surveying instrument to perform one or more data collection tasks in accordance with a queue of one or more data collection tasks, the queue including a data collection task of at least one of said different types of data collection tasks (paragraph 0039 states, “Preferably, the system queues up the different objects/features for staking in the most efficient order or in an order predetermined by the operator. This is preferably managed by an integral module of the CAD module which administers the queued up objects and determines sequencing and timing of the individual staking out tasks sent to the survey measurement device …”)
With respect to claim 1, Arsenault et al differs from the claimed invention in that it does not explicitly disclose:
during an ongoing data collection task or during an ongoing sequence of data collection tasks as defined by the queue, receiving an instruction indicating an additional data collection task to be performed by the surveying instrument in addition to the one or more data collection tasks already in the queue
controlling the surveying instrument to perform data collection tasks in an order determined based on the queue and the received instruction
With respect to claim 1, Brady et al discloses:
during an ongoing data collection task or during an ongoing sequence of data collection tasks as defined by the queue, receiving an instruction indicating an additional data collection task to be performed by the surveying instrument in addition to the one or more data collection tasks already in the queue (column 2, lines 16-19 state, “It is yet another object of this invention to provide an improved task dispatching method and apparatus which enables units of work to be added to a task being executed without requiring implementation of execution delays.”; column 10, line 14 starts section entitled “Addition of a Task to a Ready Queue”)
controlling the surveying instrument to perform data collection tasks in an order determined based on the queue and the received instruction (obvious in view of combination; Primary reference Arsenault et al teaches controlling surveying instrument to perform data collection tasks in an order determined based on a queue. Brady et al teaches receiving an instruction indicating an additional data collection task to be added to the queue.)
With respect to claim 1, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Brady et al into the invention of Arsenault et al. The motivation for the skilled artisan in doing so is to gain the benefit of operating the task management system of Arsenault et al in a more efficient manner.

With respect to claim 2, Arsenault et al, as modified, discloses:
controlling the surveying instrument to interrupt said ongoing data collection task (Arsenault et al teaches controlling surveying instrument; Brady et al teaches in column 11, lines 1-3 state, “If a currently running OPTE has a lower priority than the newly enqueued OPTE, then execution of the currently running OPTE is interrupted.” Please note that an “OPTE” represents a “task.”)
controlling the surveying instrument to perform the additional data collection task indicated by the received instruction (obvious in view of combination; Arsenault et al teaches controlling surveying instrument based on data collection task functions)
controlling the surveying instrument to continue the interrupted data collection task after the additional data collection task has been completed (Brady et al column 11, lines 33-37 state, “Thereafter, when OPTE B is again reached for execution, the execution status is recovered and execution continues, starting with the control block that immediately follows the control block whose execution was complete.”; claim 3 states, “continuing attempts at execution of tasks listed on said queue means until all tasks on all queue means have been executed.”)

With respect to claim 3, Arsenault et al, as modified, discloses:
modifying the queue by at least including, in the queue, the additional data collection task indicated by the received instruction (obvious in view of combination; Brady et al teaches adding a task to the queue (section of “Addition of a Task to a Ready Queue”), which modifies the queue.)
controlling the surveying instrument to perform data collection tasks in accordance with the modified queue (obvious in view of combination; Arsenault et al teaches controlling the surveying instrument to perform data collection tasks. Brady et al teaches modifying the queue.)

With respect to claim 4, Arsenault et al, as modified, discloses:
measuring a distance to a target (see paragraphs 0002, 0023, 0025, and 0033 of Arsenault et al)

With respect to claim 5, Arsenault et al, as modified, discloses:
wherein said ongoing data collection task is a type of data collection task which takes longer time to complete than the additional data collection task indicated by the received instruction (obvious in view of combination; one of ordinary skill in the art recognizes that some tasks will have longer messages and take longer time to complete than other tasks. Brady et al column 3, lines 49-53 state, “the architecture of multi-node network 10 is configured to efficiently handle both long data messages that characteristically occur from/to disk drives and a multiplicity of small control messages which are required to enable operation of both the network and individual nodes.”)

With respect to claim 6, Arsenault et al, as modified, discloses:
wherein said ongoing data collection task comprises a scanning operation including a plurality of measurements corresponding to respective different sighting directions of the surveying instrument (obvious in view of teachings of Arsenault et al, paragraph 0037, which states, “According to another embodiment of the present invention the survey measurement device can be a robotically-controlled total station, equipped with one or more motors capable of orienting the total station in the direction of a target feature.” One of ordinary skill in the art understands that there will be a plurality of measurements corresponding to respective different sighting directions, depending on where the target feature is located. That is why a robotically-controlled total station, that is equipped with one or more motors, is used, as opposed to a stationary scanner that only faces one direction.), and wherein the additional data collection task indicated by the received instruction includes a measurement of higher precision than the measurements of said scanning operation (obvious in view of combination; Brady et al teaches inserting additional tasks; Arsenault et al discloses high-definition scanning in paragraph 0025 and claim 8. The alternative of high definition scanning renders obvious measurements of higher precision, as compared to non-high-definition scans.)

With respect to claim 7, Arsenault et al, as modified, discloses:
wherein the additional data collection task indicated by the received instruction includes measuring a distance and/or a direction to a target located at a known position (obvious in view of combination; Arsenault et al paragraph 0037 discloses orienting a total station to a target feature. One of ordinary skill in the art recognizes that this could be an additional step to what is already being surveyed. Brady et al taught inserting additional tasks.)
computing an orientation and/or a position of the surveying instrument based on data collected at the additional data collection task indicated by the received instruction (obvious in view of combination; see Arsenault et al paragraphs 0013, 0023, 0025, 0032-0034, and 0037 for “position” teachings)

With respect to claim 8, Arsenault et al, as modified, discloses:
during said ongoing data collection task or during an ongoing sequence of data collection tasks, providing a user interface for defining, based on data previously collected by the surveying instrument, the additional data collection task indicated by the received instruction (obvious in view of combination; Arsenault et al paragraph 0011 states, “Preferable features of the CAD application program can include means for assigning attributes to the objects, and a graphical user interface (GUI) …”; see also paragraphs 0013-0014, 0026, and 0040)

With respect to claim 9, Arsenault et al, as modified, discloses:
wherein the user interface is provided for defining, based on data previously collected by the surveying instrument, one or more sighting directions of the surveying instrument for which to acquire sensor signals as part of the additional data collection task (obvious in view of combination; Arsenault et al paragraph 0011 discloses GUI and states, “Where the CAD application program includes means for creating layered models of the site, selection of an object can determine attributes of the object in accordance with predetermined layer and object properties.” It is obvious for different objects to be placed at different sighting directions. Creating layered models of a site renders obvious the defining of one or more sighting directions.)

With respect to claim 10, Arsenault et al, as modified, discloses:
wherein providing the user interface includes controlling a display to visualize said data previously collected by the surveying instrument (paragraph 0024 of Arsenault et al discloses a display screen; see also paragraphs 0026, 0032, and claim 2)

With respect to claim 11, Arsenault et al, as modified, discloses:
wherein the ongoing data collection task includes acquiring a sequence of sensor signals corresponding to respective different sighting directions from the surveying instrument (obvious; Arsenault et al paragraph 0039 states, “This is preferably managed by an integral module of the CAD module which administers the queued up objects and determines sequencing and timing of the individual staking out tasks …” As discussed above, part of the tasks of Arsenault et al involves different sighting directions.)

With respect to claim 12, Arsenault et al, as modified, discloses:
distance measurement signals; angle measurement signals; or image signals captured by a camera (paragraph 0002 of Arsenault et al states, “Such survey measurement devices are also measure horizontal and vertical angles, and include an electronic distance measurement device (EDM).”)

With respect to claim 13, Arsenault et al, as modified, discloses:
controlling the surveying instrument to perform one or more data collection tasks in an order defined by the queue (obvious in view of combination; Brady et al discloses a task priority system for items in a queue)

With respect to claim 14, Arsenault et al, as modified, discloses:
determining, based on the queue and the received instruction, an order in which the surveying instrument is to perform data collection tasks (obvious in view of combination; see paragraph 0039 of Arsenault et al teaches queue and “order predetermined by the operator”)

With respect to claim 15, Arsenault et al, as modified, discloses:
during an ongoing data collection task or during an ongoing sequence of data collection tasks as defined by the queue, receiving a second instruction (obvious in view of combination; Brady et al teaches adding tasks to queue)
in response to the second instruction, modifying the queue by at least modifying a data collection task in the queue or removing a data collection task from the queue (obvious in view of combination; figure 8, reference 248 of Brady et al teaches removing a task from a queue; see also column 12, lines 3-5 and column 11, lines 65-67)
controlling the surveying instrument to perform data collection tasks in accordance with the modified queue (obvious in view of combination; Arsenault et al teaches surveying instrument; Brady et al teaches modifying queue)

With respect to claim 16, Arsenault et al, as modified, discloses:
A computer program product comprising a computer-readable medium with instructions for performing claim 1 (Arsenault et al abstract discloses, “A method of using a computer …”)

Claim 17 is rejected for similar reasons as claim 1 above.

With respect to claim 18, Arsenault et al, as modified, discloses:
A surveying instrument (figure 1)
one or more sensors for performing different types of data collection tasks (paragraph 0037 of Arsenault et al states, “It is further contemplated that the survey measurement device can include additional sensors …”), wherein at least one of the types of data collection tasks includes measuring a distance and/or a direction to a target (address with respect to claim 4 above)
a controller as defined in claim 17 (rejected for reasons discussed with respect to claim 1 above)

With respect to claim 19, Arsenault et al, as modified, discloses:
a scanning head rotatable about an axis (Arsenault et al figure 1, reference 104)
wherein the surveying instrument is arranged to perform measurements in different directions via use of the scanning head (direction teaching of Arsenault et al discussed above)

With respect to claim 20, Arsenault et al, as modified, discloses:
a base (figure 3, reference 304)
an alidade mounted at the base for rotation about a first axis (figure 3; alidade visible but unlabeled)
a center unit mounted at the alidade for rotation about a second unit (figure 3; center unit visible but unlabeled)
wherein the surveying instrument is arranged to perform measurements in different directions via use of the center unit (obvious; measurements in different directions discussed with respect to Arsenault et al above)

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD S LIANG whose telephone number is (571)272-2148. The examiner can normally be reached M-F 10:00 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN VAZQUEZ can be reached on (571)272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LEONARD S LIANG/Examiner, Art Unit 2862                                                                                                                                                                                                        09/29/22


/ARLEEN M VAZQUEZ/Supervisory Patent Examiner, Art Unit 2865                                                                                                                                                                                                        09/29/2022